EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Bozzo on 3/17/2021.

The application has been amended as follows: 
Claim 7, last two lines:
wherein the control program update is configured to change a manually controlled function to a function controlled by the control programs.  

Claim 14, last two lines:
wherein the control program update is configured to change a manually controlled function to a function controlled by the control programs.

Claim 21.  A non-transitory computer readable medium storing computer readable instructions which, when executed, causes an analytics system configured to communicably couple to a plurality of surgical hubs that are controlled by control programs to: 

analyze the perioperative data to determine whether an update condition is satisfied; 
generate a control program update according to whether the update condition is satisfied, the control program update configured to alter the manner in which the control programs operate the surgical hubs during a surgical procedure for the operational behavior; and 
transmit the control program update to the surgical hubs; 
wherein the control program update is configured to change a manually controlled function to a function controlled by the control programs.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/Primary Examiner, Art Unit 3664